                                            Case 4:18-cv-07228-HSG Document 46 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DANIEL RAY LOYD,                                 Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                          ORDER DENYING REQUEST FOR
                                                                                             CERTIFICATE OF APPEALABILITY;
                                   9              v.                                         DENYING REQUEST FOR LEAVE TO
                                                                                             PROCEED IN FORMA PAUPERIS ON
                                  10        NEIL MCDOWELL,                                   APPEAL
                                  11                    Respondent.                          Re: Dkt. Nos. 42, 43
                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Daniel Ray Loyd filed the above-titled petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254 challenging the validity of his state court conviction. Dkt. No. 1.

                                  15   On June 3, 2021, after carefully considering the merits of the petition, the Court denied the writ of

                                  16   habeas corpus and a certificate of appealability, and entered judgment in favor of Respondent.

                                  17   Dkt. Nos. 40, 41. Petitioner has filed an application for a certificate of appealability, Dkt. No. 42,
                                       and a request to proceed in forma pauperis on appeal, Dkt. No. 43. The application for a
                                  18
                                       certificate of appealability is DENIED for the reasons set forth in the Court’s June 3, 2021 order
                                  19
                                       denying the petition for a writ of habeas corpus and denying a certificate of appealability. Based
                                  20
                                       upon the Court’s denial of the petition for a writ of habeas corpus and of a certificate of
                                  21
                                       appealability, the Court concludes that Petitioner is not entitled to proceed in forma pauperis. The
                                  22
                                       Court DENIES Petitioner’s request to proceed in forma pauperis on appeal. Petitioner may renew
                                  23
                                       his requests with the Court of Appeals. The Clerk shall terminate all pending motions and
                                  24
                                       transmit the file, including a copy of this order, to the Court of Appeals. See Fed. R. App. 22(b).
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                          Case 4:18-cv-07228-HSG Document 46 Filed 07/27/21 Page 2 of 2




                                   1         This order terminates Dkt. Nos. 42 and 43. This case remains closed.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 7/27/2021

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
